﻿Mr. President, on behalf of the Australian delegation, I should like to add my very warm congratulations to those already expressed on your election as President of the General Assembly. I have no doubt that you will serve the Assembly with distinction and I offer you the fullest cooperation of my delegation.
146.	I wish also to express my Government's recognition of the continuing contribution made to the United Nations by Ambassador Salim, who brought to the office of President great diplomatic skill and wise counsel.
147.	Since the thirty-fourth session of the General Assembly, Zimbabwe and Saint Vincent and the Grenadines have joined the United Nations. I should like to extend a very warm welcome to these fellow members of the Commonwealth, with whom we look forward to working closely in the common tasks that lie ahead.
148.	I do not believe that there is anyone here—indeed I do not believe that there is an informed person anywhere— who would contest the fact that the international situation has deteriorated seriously since we met here a year ago. While there are differences as to causes, motivations and responsibilities, the sense that we have entered a new and dangerous period is almost universal. So far, this period lacks a label, lacks a name. That, I believe, is no accident. We can be sure that it is not due to any lack of effort on the part of journalists, academics and speech writers. What stands out as we contemplate the current scene is its great complexity, and complexity resists labels.
149.	The absence of a label, the fact that we are confronting a crisis without a name, is indicative of a deeper problem: the absence of any agreed conceptual map of the historical territory into which we are advancing. The problem is not that there is no map, but rather that there are many different ones. Some have pulled down from the shelf, either reluctantly or enthusiastically, the old cold war map of the 1950s. Some cling with diminishing hope to the detente map of the 1970s. Third world spokesmen are understandably reluctant to surrender the North South map they have drawn in recent decades.'
150.	The reality is that none of these maps is adequate, but that all are relevant. For we are confronting a multidimensional crisis in which what have hitherto been semi-autonomous issues or areas of international politics are being drawn closely together and superimposed on each other. We have spoken much of interdependence in this forum over the last decade. It has now become increasingly evident that interdependence applies not only to countries but to issues and to realms of activity.
151.	I believe that perhaps the most serious danger we face at present is that, confronted with what is simultaneously unfamiliar, turbulent and dangerous, a sense of unmanageability may come to prevail. This in turn could lead to the embracing of simplistic solutions, in a despairing search for order and certainty, or to a fatalistic resignation. Either course would be disastrous. We are going to need to maintain as never before a sense of historical perspective and of political proportion.
152.	Thirty-five years ago, the peoples of the United Nations expressed their determination to save succeeding generations from the scourge of war. To a remarkable extent we succeeded—to the extent, that is, that in a period of intense and bitter great Power rivalry, a rivalry which in terms of all historical precedents should have resulted in armed conflict, a third world war was averted. In a period of pessimism, that is worth remembering and weighing in the balance.
153.	That having been said, however, it must be recognized that the fact that we have avoided conflagration on a global scale is no consolation to the ravaged peoples of Indochina, Afghanistan, the Horn of Africa, the Middle East or other lands. The ideals and objectives of the Organization have been brutally assaulted by the actions of certain of its Members. Now, no less than in 1945, the international community is faced with the tragic plight of millions of people—killed, maimed or rendered homeless and hungry by the scourge of war. Where we should be devoting a major part of our collective energy to meeting the developmental needs of the poorer countries and communities of this world, we find that energy divided and diminished by interstate and intergroup ambitions and rivalries which do nothing for mankind other than to add to its burden of misery and deprivation, a burden borne mostly by the poorest and most disadvantaged.
154.	The first Articles of the Charter affirm that all Members shall refrain from the threat or use of force against the territorial integrity or political independence of any State.
155.	What, however, is, for example, the situation in IndoChina, a region of particular concern to Australia? There is growing great Power rivalry; 200,000 occupation troops remain in Kampuchea; and there is the consequent lack of any opportunity for the Kampuchean people to choose their own Government. In addition, there are threats to the security of Thailand, made manifest by the incursion of Vietnamese troops into Thailand earlier this year. Those are the causes of regional political instability and tension. They are also the causes of human suffering on a scale which is affecting the life of the whole region.
156.	Australian policy in this situation is based on the resolution adopted last year, in which the Assembly called for the withdrawal of foreign forces from Kampuchea and for an act of self-determination by the Khmer people. Our support for those principles remains as strong as ever. A peaceful and secure Southeast Asia cannot be achieved until a political settlement has been reached in Kampuchea which is acceptable to all parties concerned and which gives full opportunity to the Kampuchean people to determine their own style of government and way of life. We accept that Viet Nam has legitimate interests to safeguard in regard to Kampuchea. What we cannot accept is that Viet Nam and its allies should be able to go on ref using to discuss seriously the fundamental questions of the occupation of Kampuchea by foreign forces and the legitimacy of the regime in Phnom Penh. Acceptable resolution of those issues is essential to the eventual achievement of a sovereign and independent Kampuchean nation as part of a secure environment for all Southeast Asian countries.
157.	Australia has participated actively in the international efforts to alleviate the suffering of the Kampuchean people, both within Kampuchea itself and in refugee camps in Thailand. Australian contributions, both governmental and private, to international humanitarian relief programmes to date exceed $A 24 million. Those international efforts have been necessary not only to meet the desperate and immediate needs of the Kampuchean people but to provide the basis for their eventual self-sufficiency. The achievements of the programme sponsored by the United Nations have been significant. Both common humanity and the peace and stability of the region demand that the effort be sustained until a lasting solution is found.
158.	IndoChina is not the only point of danger. The activities of the Soviet Union in Afghanistan and elsewhere have inevitably impaired the international climate of trust necessary for the negotiation of effective arms control measures. That is particularly true with respect to the preparations for the Conference, to be held in Sri Lanka, on the implementation of the Declaration of the Indian Ocean as a Zone of Peace. We must consider the proximity of Afghanistan to the Indian Ocean, as well as the general climate of apprehension and uneasiness among the littoral and hinterland States of the region which Soviet activity has brought about. The massive military build-up and deployment in the region of the Indian Ocean has cast an ominous shadow over efforts to bring about peace in that region and consequently over preparations for a conference aimed at the creation of a zone of peace.
159.	It is difficult to envisage how we could expect a conference to produce a declaration on a zone of peace when one of the hinterland States of the region is forcibly occupied by one of the Powers which would attend the conference. It is, however, precisely during periods of international tension that we must redouble our collective efforts to work out effective arms control measures.
160.	With that in mind, Australia is working actively with the other members of the Ad Hoc Committee on the Indian Ocean to work out arrangements for the eventual holding of a conference which would make a positive contribution to the implementation of the Declaration of the Indian Ocean as a Zone of Peace.
161.	Across the Indian Ocean from Australia, the problems of southern Africa continue to preoccupy the United Nations and the international community. The peaceful accession of Zimbabwe to independence and membership in the United Nations contrasts starkly with the continuing bleak situation in Namibia and South Africa. As a member of the United Nations Council for Namibia, Australia has been closely involved in United Nations attempts to resolve the problems posed by South Africa's illegal administration of the Territory. The Australian Government supports fully the process of negotiation currently under way aimed at bringing Namibia to independence in accordance with Security Council resolution 435 (1978). It is a matter for regret, however, that two years have elapsed since passage of that resolution. A number of basic issues still remain to be resolved. Further delay can only fuel the frustration of the inhabitants of Namibia and of the members of the international community who are committed to a peaceful resolution of that problem.
162.	Just as my Government deplores the failure of the South African authorities so far to make possible the implementation of the United Nations plan for Namibia, so do we deplore the apartheid policies of the South African Government. We have heard the qualified promises from South African leaders that they will consider reforms. With that in mind, Australia calls on South Africa to adopt substantial and early measures to dismantle the repressive apartheid system and to redress the injustices which so many of its citizens suffer. The longer those processes are postponed, the more difficult it will become to bridge the deep divisions which characterize South African society, and the more likely it is that the political violence which has become an increasingly common feature of life in South Africa will escalate to the detriment of all the peoples there.
163.	One area of tension in which there has been some positive movement is that of Cyprus. Australia welcomes the resumption on 9 August of the intercommunal talks on Cyprus sponsored by the United Nations and sincerely hopes that the new round of negotiations will lead steadily towards a comprehensive solution.
164.	In this context, I recall that at the Meeting of Commonwealth Heads of Government, held at Lusaka in August 1979, it was decided to ask the Commonwealth Secretary General to convene the Commonwealth Committee on Cyprus at the ministerial level whenever appropriate. While we believe that the intercommunal talks offer the best avenue for an enduring settlement in Cyprus, depending on the progress made at those talks, there may well be a need for the Commonwealth aspect to be further explored.
165.	Moving across the Mediterranean we find, regretfully, that the situation in the Middle East continues to deteriorate. Indeed, since I last spoke to the Assembly conditions there have clearly come to pose a grave threat to international peace.
166.	The Australian Government will support any well founded steps which bring hope of a comprehensive and lasting peace in the Middle East. Any solution must clearly incorporate the principles embodied in Security Council resolution 242 (1967), together with recognition of the legitimate political rights of the Palestinian people.
167.	The Australian Government welcomes the contribution that the process begun at Camp David has made towards such a peace. Implementation of the bilateral aspects of that process has been one of the few positive developments in that troubled region, but, unfortunately, in other areas progress has been minimal. Neither the fundamental principles of Security Council resolution 242 (1967) nor recognition of the need to ensure a just future for the Palestinian people have been advanced.
168.	The Australian Government has been concerned about the inflammatory statements and actions of parties on both sides of the dispute which unhappily have exacerbated the already tense situation in the region. The unilateral declaration by the Israeli parliament that Jerusalem was the undivided capital of Israel has hindered the prospects for a lasting settlement. On the other hand, publicly stated rejections of Israel's right to exist undermine efforts to promote the development of an atmosphere in which genuine negotiations could take place.
169.	Given the growing and understandable sense of frustration over this lack of progress, it is most necessary that ways of moving forward again to meaningful negotiations be actively explored. The Australian Government has noted the declaration on the Middle East by the European Community heads of Government following their meeting at Venice in June of this year, and it hopes that the consultations flowing from this declaration will contribute, along with the Camp David process, to the search for a comprehensive settlement in the Middle East.
170.	I could not conclude my comments on the Middle East without expressing my Government's apprehension about the threat to global peace posed by some aspects of the present situation in Iran. Iran has an important role to play in promoting stability in the Middle East region. But it is clear that this role cannot be realized while the Iranian authorities continue to flout international convention and international law by holding diplomatic hostages. The Australian Government renews the call it has made many times in the long months since the United States diplomats were seized for the quick and safe release of all the hostages being held by the Iranian Government.
171.	I began my statement by referring to the deteriorating international situation. The events of the last few days remind us most forcibly of the dangers we face. The fighting which has erupted between Iraq and Iran is a further cause for very grave concern. That fighting continues to escalate. It has created a situation fraught with danger. It could have serious and unpredictable consequences for a highly sensitive region of the world. The problems between Iran and Iraq are, of course, complex and of long standing. Settlement will not be helped if outside parties seek to meddle in the dispute for their own advantage. Already there is serious concern that the conflict could tempt others into dangerous diplomatic and even military ventures.
172.	Australia joins others in urging Iran and Iraq to terminate their conflict. We welcome the initiative of the secretary General and the President of the Security Council in appealing for restraint and urging that Iraq and Iran negotiate a solution to their differences. Unless there is a prompt response to these appeals, we believe the Security Council should meet as a matter of urgency to consider the crisis.
173.	Among the distressing consequences of these and other conflicts is the appalling increase in the number of refugees around the world. In the past year, we have witnessed the continuing tragedy of hundreds of thousands of men, women and children being forced to flee their homes in fear of their lives and liberty and to seek sanctuary elsewhere. While substantial efforts have been made to find solutions to the problems of refugees, their numbers in almost every area of the world have continued to grow. Africa is faced with mass movements of people fleeing persecution, war and famine. Nearly 1 million people have fled from Afghanistan into Pakistan. There has been a massive influx of Kampucheans into Thailand and a continuing, steady stream of so-called boat people.
174.	The problem is rendered the more tragic by the fact that today the largest numbers of refugees are concentrated in the developing regions of the world, those with least resources, available to cope with such a burden. Africa has suffered particularly badly in this respect, with over 2 million refugees and displaced persons in the Horn of Africa alone. In Southeast Asia, the burden of the IndoChinese refugee crisis has fallen particularly heavily on the countries of ASEAN, imposing great financial, social and political costs.
175.	Solutions to the refugee problem can be found only with the cooperation and involvement of the world community, and it is encouraging to see the increasing attention which refugee questions are receiving in international forums. In the coming months the world will have to focus greater attention on Africa, which now has more refugees than any other part of the world. It is in recognition of this crisis that Australia has fully supported recent initiatives for the calling of a pledging conference on African refugees.
176.	Australia supports the United Nations High Commissioner for Refugees in his efforts to alleviate the distress and to promote the resettlement of dispossessed peoples around the world. We are proud of our own role as a country of resettlement for refugees. Since the Second World War, some 400,000 refugees and displaced persons have found new homes in Australia. In addition to resettling refugees, we have been active in providing financial aid. We have contributed more than $30 million in relief assistance for refugees and displaced persons in the past two years alone.
177.	However, we all know that the provision of humanitarian assistance is not of itself sufficient to deal with refugee problems. Long-term solutions will be found only if the underlying political causes of refugee situations are addressed. It is the duty of the world community to persuade those Governments concerned to accept their responsibilities towards their citizens and to change the policies which have led to massive refugee outflows.
178.	I turn to economic issues, for the eleventh special session on development is still fresh in all our minds. At that time, I addressed in detail the major economic questions confronting the international community, and I do not intend to retrace the ground that was covered there. A word is in order, however, with regard to the final outcome of the special session. Its failure to achieve agreement on the conditions for launching the global round was certainly disappointing. The urgency and the severity of the problems of the current international economic situation require a fresh approach to the task of international economic negotiation..
179.	The failure of the special session to reach agreement on procedures for global negotiations can be of satisfaction to no one. At this session of the General Assembly we must all reassess how best we might seek to go about the global round. Substantive differences remain and must be addressed. The way in which we approach these differences should, however, reflect flexibility on all sides. If this spirit is shared by all, success will be assured.
180.	Failure to launch the global round should not obscure the fact that the special session was productive of some valuable results. We now have an International Development Strategy for the Third United Nations Development Decade. It is a matter for satisfaction that the world community was able to agree upon a framework within which we might all approach the development needs of our time. We believe that the text agreed on in the special session should now be adopted and its implementation not be delayed.
181.	A special tribute should be paid to the important contribution of the Brandt Commission to international thinking about development issues. The Commission was the result of a unique initiative and its members are to be commended for their efforts to identify areas in which the North South dialogue might be constructively pursued and for the stress laid on interdependence and the commonality of interest of North and South. Australia sees the report of the Commission as both significant and timely and is interested in doing what it can to give effect to the general approach taken in the report.
182.	I turn now to nuclear and arms control and disarmament issues. The difficulties which confront the world in assuring itself of adequate energy sources highlight the importance of nuclear energy. We have seen an encouraging level of international debate on peaceful nuclear questions over the past year, such as the International Nuclear Fuel Cycle Evaluation, which should encourage the development over time of closer international comity on the arrangements and conditions governing nuclear trade and cooperation and sensitive stages of the nuclear fuel cycle. This trend was also observed at the recent Second Review Conference of the Parties to the Treaty on the Non-proliferation of Nuclear Weapons where, despite the lack of agreement on a consensus final document, there was substantial agreement on most issues relating to the application of international safeguards and the arrangements covering the peaceful uses of nuclear energy.
183.	The further development of nuclear energy for peaceful purposes on a stable and secure basis depends, of course, on continuing efforts and constraints against the spread of nuclear weapons to additional countries. The relationship between the peaceful uses of nuclear energy and arms control and disarmament is integral to the Treaty on the Non-Proliferation of Nuclear Weapons, a Treaty which represents a political barrier to nuclear weapon proliferation, both horizontally to new States and vertically to existing nuclear arsenals. It was significant that at the Second Review Conference, while the Treaty was subjected to rigorous examination, there was no questioning of its principal objectives. The absence of a final consensus statement reflected concern over the pace and direction of nuclear disarmament efforts rather than any fundamental conflict of interest. But a note of warning has been sounded that there must be balanced implementation of all the Treaty's major provisions if its effectiveness is to be maintained in the longer term.
184.	It is incumbent on the international community to make continuing efforts to encourage adherence to the Treaty and to offer incentives for doing so as well as disabilities for non- membership.
185.	That is not to deny the necessity of further measures of nuclear arms control by the nuclear weapons States. Australia has given strong support to the SALT process; which resulted in the agreement between the United States and the Soviet Union, and trusts that it will be continued. We have also been an active proponent of the conclusion of a comprehensive test ban agreement as a further restraint on the existing nuclear arsenals and a further major obstacle to the spread of nuclear weapons. The finalization of such a treaty is urgent, for the involvement of the international community through the Committee on Disarmament—to complement the efforts of the negotiating Powers—is essential if the treaty is to attract widespread support. Without that support its impact would be seriously limited.
186.	Events earlier this year have had an undesirably adverse effect on the degree of mutual trust and confidence necessary in bilateral and multilateral arms control negotiations. It is my country's hope that an atmosphere more conducive to negotiations can be restored.
187.	It is encouraging that the Committee on Disarmament has this year got down to serious business and has succeeded in separating polemical debate from the practical consideration of substantive issues. The Committee has been able in working groups to concentrate on the negotiating tasks for which it has a mandate.
188.	I now turn to decolonization and the South Pacific. As others before me have noted, 1980 is the twentieth anniversary of two landmark resolutions on decolonization adopted by this Assembly, resolutions 1514 (XV) and 1541 (XV). With one lamentable exception, all African States which were once colonies have achieved their independence, and we have seen considerable progress in the Caribbean and in the Pacific.
189.	The most recent country to achieve its independence is the former condominium of the New Hebrides, the new State of Vanuatu. Australia has made known in committees of this Assembly its views on the achievement of independence by the State of Vanuatu. It is sufficient for me to say here that Australia welcomes the advent of the new State and looks forward to its becoming the newest Member of this Organization, should it decide to join the ranks. The events which followed Vanuatu's achievement of independence, specifically on Tanna and Santo islands, have drawn attention to the fact that the exercise of the right of self-determination in the South Pacific had previously been remarkably smooth and peaceful. It is Australia's hope that this predominant feature will continue to characterize the region as further transitions occur.
190.	There is one subject on the international agenda which has progressed most positively. I refer to the Third United Nations Conference on the Law of the Sea. The resumed ninth session, which recently concluded at Geneva, has achieved significant results, reflected in the fact that the Conference now has the text of a draft convention before it. Australia was particularly pleased with the progress made. It is our hope that the package which has been negotiated will hold together and that a convention can be opened for signature in 1981. We shall be making every effort to help to achieve that goal.
191.	The Charter reaffirms our faith in fundamental human rights, in the dignity and worth of the human person and in equal rights of all men and women. Unhappily, it is all too easy to enumerate situations arising since the original signature of the Charter in 1945 and the adoption of the Universal Declaration of Human Rights in 1948 in which the sanctity of human life and the protection of human rights have been disregarded. The features of the current international scene that I have referred to earlier make it clear that there are formidable obstacles to progress. Human beings in many parts of the world continue to suffer the denial of their fundamental rights through political oppression, racism and foreign domination, as well as through poverty or lack of effective access to the organs of State which determine their lives.
192.	From an historical perspective, however, much has been done to bring hope to the dispossessed and deprived peoples of the world. Expectations have changed. Our definitions of deprivation have become more pragmatic, and today when we take account of the rights of individuals we include the rights of women, the disabled and the elderly. And we are beginning to talk of the right to development as a human right.
193.	So long as we live in a world of sovereign States, there will always be some tension between the legitimate interests of the States and the rights of individuals. But while accepting that, we should always scrutinize very carefully any attempted justification of the dilution of rights in terms of reasons of State. It should be made absolutely clear that the onus of proof lies with the Government in question. The flagrant violations of human rights, for whatever reason, are a proper concern of the international community, and cessation of the conditions of such violations can rightfully be demanded of responsible Governments. Australia is firmly committed to international action to ensure the protection of human rights, and we shall continue to attach the highest priority to the full realization of that fundamental goal as pursued both specifically in United Nations human rights programmes and more broadly in the activities of the Organization as a whole.
194.	I began my statement with some observations about the seriousness of the multiple crises which the world is now facing and by recalling some of the ideas which are basic to the Charter. There are some who will assume that, if we are moving into an era of great turbulence and danger, the Organization must automatically become more important than ever. There are others who will assume the exact opposite that as tensions increase and conflicts sharpen the United Nations will inevitably be shouldered aside and become of diminished relevance.
195. Both, in my view, are mistaken. Nothing is automatic, nothing is inevitable. The role which the United Nations will play in this critical period is not predetermined. It will depend on the will and capacity which we, its Members, bring to bear to make it effective and to make it relevant.
196. We should recognize the limitations of what the United Nations can do. But, having recognized them, we should ensure that the United Nations is used to these very limits. The United Nations cannot abolish power politics; it cannot end the conflicts and rivalries among some sovereign States. But it can bring pressure to bear to maintain dialogue and communications between conflicting parties, and it can contribute thereby to the process of peaceful settlement of international disputes. The United Nations is also best placed to articulate and organize the humanitarian impulses within the international community and to express the aspirations of mankind to peace and international cooperation. It can likewise bring moral censure to bear on those who ignore and isolate these impulses and aspirations. We have a duty to see that it does all these things, does them with conviction and does them with telling effect. 


